At the argument the plaintiff withdrew his appeal, and the defendant waived all his exceptions except the question of estoppel on his appeal. This case was before this Court at September Term, 1895, 117 N.C. 259.
Facts: R. C. D. Beaman, defendant's intestate, was administrator d. b.n. of A. W. Jones, and upon the death of said Beaman the plaintiff became administrator d. b. n. of said Jones. Said Beaman, before his death, placed in the hands of the clerk an account of his dealings with said estate, but the same was never filed nor audited by the clerk as a final account because the vouchers were incomplete.
This account showed a balance of $500 in administrator's hands. (301) Plaintiff brought an action for that specific sum without taking an account, and recovered it. The referee finds that plaintiff did not know that anything more was due. Plaintiff brought the present action and demanded an account of the whole administration, and the referee finds that $604.74 is due the plaintiff, in addition to the $500 recovered in the former suit, and judgment was rendered accordingly, and defendant appealed.
The defendant pleaded the former judgment as an estoppel and relied upon it in this action. In the former opinion (117 N.C. 259) we decided, upon the facts then appearing, against the plea. The facts now are not materially different from the former case, certainly no more favorable to the defendant. *Page 175 
We have no reason to change our former conclusion on this question, and we refer to that case for our reasons, without repeating them here.
AFFIRMED.
(302)